Case 8:19-cv-01528-JVS-DFM Document 41 Filed 09/16/19 Page 1 of 15 Page ID #:796


   1   KILPATRICK TOWNSEND & STOCKTON LLP
       CAROLINE Y. BARBEE (State Bar No. 239343)
   2   cbarbee@kilpatricktownsend.com
       9720 Wilshire Blvd, Penthouse Suite
   3   Beverly Hills, California 90212
       Telephone: (310) 248-3830
   4   Facsimile: (310) 860-0363
   5
       KILPATRICK TOWNSEND & STOCKTON LLP
   6   J. DAVID MAYBERRY (admitted pro hac vice)
       dmayberry@kilpatricktownsend.com
   7   SARA K. STADLER (pro hac vice application to be filed)
       sstadler@kilpatricktownsend.com
   8   The Grace Building
       1114 Avenue of the Americas
   9   New York, New York 10036
       Telephone: (212) 775-8700
  10   Facsimile: (212) 775-8800
  11
       Attorneys for Defendant
  12   HONEY BAKED HAM COMPANY LLC

  13                      UNITED STATES DISTRICT COURT
  14
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
                               SOUTHERN DIVISION
  15
       HONEY BAKED HAM INC., a                 CASE NO.: 8:19-cv-01528-JVS
  16   California corporation,                 (DFMx)
  17                    Plaintiff,             DECLARATION OF JONATHAN
  18                                           HOCHMAN IN SUPPORT OF
             v.                                DEFENDANT’S SUPPLEMENTAL
  19   HONEY BAKED HAM COMPANY                 MEMORANDUM RE: THE
       LLC, a Delaware limited liability       COURT’S AUGUST 26 MINUTE
  20   company, and DOES 1 THROUGH             ORDER RE: PRELIMINARY
       20,                                     INJUNCTION
  21
                          Defendants.
  22
                                               Date:
  23                                           Time:
  24                                           Department:

  25                                           Assigned to the Hon. James V. Selna
  26                                           Complaint filed: August 7, 2019
                                               ________
  27

  28


       DECLARATION OF JONATHAN HOCHMAN
Case 8:19-cv-01528-JVS-DFM Document 41 Filed 09/16/19 Page 2 of 15 Page ID #:797


   1   I, Jonathan Hochman, declare:
   2          1.    I am a resident of the State of Connecticut, over the age of eighteen
   3   years, and not a party within this action. My business address is JE Hochman &
   4   Associates LLC, 615 W. Johnson Ave, Suite 202, Cheshire, CT 06410-4532.
   5          2.    The statements made herein are true and based on my own personal
   6   knowledge. If called as a witness, I could and would give competent testimony to
   7   each of the matters stated.
   8          3.    I am an expert in e-commerce with significant experience in the field
   9   including: managing e-commerce operations and marketing at Barcoding.com, a now
  10   $100 million per year operation; founding CodeGuard and designing its product,
  11   which has over 250,000 online customers; and founding and managing Hochman
  12   Consultants, an Internet marketing agency that has provided e-commerce consulting
  13   to hundreds of businesses over the last 15 years. My curriculum vitae, which contains
  14   a full summary of my experience and relevant expertise, is on file with the Court as
  15   an exhibit to a declaration that I previously submitted in this case. See PageID.639-
  16   641.
  17          4.    JE Hochman & Associates is being compensated for my services in this
  18   case at my standard rate of $650 per hour. Other associates of JE Hochman &
  19   Associates LLC have assisted me in this engagement, and are being compensated at
  20   rates less than $150 per hour. No part of JE Hochman & Associates LLC or my
  21   compensation depends on the outcome of this case.
  22          5.    On August 23, 2019, I attended and testified during a hearing in this case
  23   where the parties and the Court discussed potential changes to the national website
  24   (HoneyBaked.com) operated by Defendant Honey Baked Ham Company LLC
  25   (Honey Baked USA). During that hearing and in a subsequent order, which I have
  26   reviewed, the Court discussed the need for the national website to include a software
  27   fail-safe such that customers could not avoid answering the question of whether they
  28   were residents of California before checking out with an order.


       DECLARATION OF JONATHAN HOCHMAN                                              -1-
Case 8:19-cv-01528-JVS-DFM Document 41 Filed 09/16/19 Page 3 of 15 Page ID #:798


   1         6.     To assess the feasibility of such a software fail-safe, the Court directed
   2   me to meet and exchange information with Mr. Timothy Kiss, an expert retained by
   3   Honey Baked California, within 14 days. The Court issued an order to that effect on
   4   August 26, 2019.
   5         7.     It is my understanding that attorneys representing Honey Baked
   6   California suggested that I meet with Mr. Kiss between August 31 and September 1,
   7   over the Labor Day weekend. I told the attorneys for Honey Baked USA that I could
   8   not meet on those dates due to longstanding prior commitments to be with family
   9   over that holiday weekend.
  10         8.     At the direction of attorneys for Honey Baked USA, I purchased a plane
  11   ticket to fly to Atlanta, Georgia, where Mr. Kiss lives, in an effort to meet with him
  12   on Wednesday, September 4. I purchased that ticket without confirming Mr. Kiss’s
  13   availability because I knew that the hurricane set to impact the East Coast would
  14   likely complicate travel to Atlanta during that week.
  15         9.     I later learned that Mr. Kiss would not be available to meet on
  16   September 4, but might be available to meet on Saturday, September 7. At that point,
  17   I purchased a new ticket and made arrangements to be in Atlanta on September 7.
  18         10.    Prior to meeting with Mr. Kiss, I prepared updated wireframes for
  19   merging Honey Baked USA’s national website (www.honeybaked.com) with its
  20   shopping website (www.honeybakedonline.com). See Ex. A, August 31 Pre-Meeting
  21   Wireframes. The updated wireframes demonstrated a proposed software fail-safe that
  22   would, per the Court’s instruction, require customers to select their state of residence,
  23   thereby directing them to the appropriate shopping website, before accessing the
  24   shopping cart on the national site. This proposal differed from those shared with
  25   Honey Baked California in advance of the August 23 hearing, with changes from the
  26   prior proposals aimed at addressing concerns and objections raised by Honey Baked
  27   California and the need for a fail-safe discussed in the Court’s order. It was my
  28   understanding that that proposed solution and accompanying wireframes provided to


       DECLARATION OF JONATHAN HOCHMAN                                                -2-
Case 8:19-cv-01528-JVS-DFM Document 41 Filed 09/16/19 Page 4 of 15 Page ID #:799


   1   Mr. Kiss and Honey Baked California after the August 23 hearing would be the
   2   primary topic of discussion during my meeting with Mr. Kiss, and that I needed to be
   3   prepared to answer any questions and address any concerns that Mr. Kiss raised about
   4   that proposal.
   5         11.    On the morning of September 7, I met in Atlanta with Mr. Kiss as well
   6   as Ms. Jo Ann Herold, the Chief Marketing Officer of Honey Baked USA, and Mr.
   7   Richard Gore, an executive of Honey Baked California.
   8         12.    I began the September 7 meeting by referring to the Court’s requirement
   9   that the parties discuss a software-based fail-safe mechanism.
  10         13.    I then proceeded to walk Mr. Kiss and Mr. Gore through the wireframes
  11   illustrating Honey Baked USA’s proposal, explaining that the user would have a
  12   chance to select their state when they press the “Shop Now” button from the landing
  13   page, or before they could add an item to their cart if they were already on Honey
  14   Baked USA’s catalog page. Whenever a user selects a state the selection is recorded
  15   in a cookie file that is transmitted to their browser. This cookie allows the website to
  16   avoid asking the user again, once a selection has been made, and also allows the
  17   website to apply the appropriate routing based on the state selected.
  18         14.    Honey Baked USA’s updated proposal maintained the same user
  19   experience as the framework currently in place on the national website. As on the
  20   current version of the website, visitors will be able to click on a button that allows
  21   them to shop online. A first time visitor who clicks on that button will immediately be
  22   presented with a state selection overlay identical to the one currently in use. The
  23   visitor will then be prompted to select their state of residence. Visitors who select
  24   California will be directed, as is currently the case, to Honey Baked California’s
  25   shopping website. Visitors selecting any other state will proceed to Honey Baked
  26   USA’s shopping catalog. The only change is that where Honey Baked USA’s
  27   shopping catalog is currently a separate website, it will now be hosted on the national
  28   website.


       DECLARATION OF JONATHAN HOCHMAN                                               -3-
Case 8:19-cv-01528-JVS-DFM Document 41 Filed 09/16/19 Page 5 of 15 Page ID #:800


   1         15.      Mr. Gore indicated that this was the third or fourth proposal that he had
   2   seen from Honey Baked USA, and suggested that Honey Baked USA was engaged in
   3   some sort of “scheme.”
   4         16.      I explained that Honey Baked USA had revised its prior proposals in an
   5   attempt to address concerns raised by Honey Baked California. Ms. Herold added that
   6   the parties have known each other for a long time and that the sole intent of the
   7   proposals is to implement web enhancements that will lead to increased sales for both
   8   parties. Mr. Gore and Mr. Kiss agreed that this was needed.
   9         17.      Mr. Gore questioned the introduction of the cookie that will
  10   automatically     direct   a   customer   to   Honey   Baked     USA’s    online     store
  11   (HoneyBakedOnline.com) when that customer has indicated during a previous visit to
  12   the national website that they are not a California resident. I explained that the
  13   purpose of the cookie is to avoid pestering customers by making them navigate a state
  14   selector each time they visit the national website. The cookie feature simply records a
  15   first time visitor’s choice in the state-selection overlay and remembers it for future
  16   visits. Based on discussions during the meeting, the participants agreed to revise the
  17   cookie process to be symmetrical—i.e., it would direct customers to either party’s
  18   online store, as appropriate, on future visits to the national website once that customer
  19   had previously identified their state of residence. Honey Baked USA also agreed to
  20   review California cookie laws to ensure that the proposed solution was compliant.
  21         18.      The cookie feature of the Honey Baked USA proposal can also be
  22   cleared by the user manually deleting the cookie from his or her browser.
  23   Alternatively, cookies can be set to be deleted automatically after a specified amount
  24   of time. If the cookie was reset or deleted, a visitor to the national website would
  25   again be prompted to answer the state selector overlay as if it was their first visit to
  26   the website.
  27

  28


       DECLARATION OF JONATHAN HOCHMAN                                                -4-
Case 8:19-cv-01528-JVS-DFM Document 41 Filed 09/16/19 Page 6 of 15 Page ID #:801


   1         19.     The participants in the meeting also discussed the amount of time that
   2   the cookie would remain in effect. Based on those discussions, Honey Baked USA
   3   proposed a one-year cookie duration.
   4         20.     Mr. Kiss suggested that instead of allowing customers to view products
   5   and then querying their state residence when they attempted to add an item to the
   6   shopping cart, the customer instead should be presented with the residence question
   7   prior to being able to view a product. I agreed that the suggestion of Mr. Kiss would
   8   improve the consumer experience. All of the participants in the meeting discussed
   9   and agreed that, due to product differences and pricing differences in similar products
  10   offered by the parties that cannot be readily resolved, it would be best to require the
  11   customer to identify their state of residence and be redirected to the appropriate
  12   shopping website before they can view available products and pricing online. The
  13   Honey Baked USA proposal, modified after the meeting does incorporate Mr. Kiss’s
  14   suggestion.
  15         21.     The Honey Baked USA proposal has the added benefit of producing a
  16   symmetrical user experience for customers in California and the rest of the country.
  17   The only difference in the customer experience will be the catalog and shopping cart
  18   that they are directed to after identifying their state of residence. Otherwise, the user
  19   experience and pathways are identical for all customers.
  20         22.     Another issue discussed during the meeting was the importance of
  21   transparency and access to website analytics. Honey Baked USA recognized the
  22   importance of this issue, but the participants did not discuss details on sharing
  23   analytics.
  24         23.     During the September 7 meeting I also reviewed, with Mr. Gore and Mr.
  25   Kiss, a proposal that Honey Baked California circulated after the August 23 hearing.
  26   In the course of that discussion, Honey Baked USA agreed to change the flow of its
  27   proposal so that a customer that attempts to access the shopping cart on the national
  28   website without answering the state selector question prompt is sent back to the


       DECLARATION OF JONATHAN HOCHMAN                                                -5-
Case 8:19-cv-01528-JVS-DFM Document 41 Filed 09/16/19 Page 7 of 15 Page ID #:802


   1   HoneyBaked.com landing page and again prompted to select their state of residence
   2   instead of receiving an error message. This helps to ensure, as directed by the Court,
   3   that a customer cannot circumvent the state selection mechanism.
   4         24.     The two exceptions to the requirement that customers identify their state
   5   of residence prior to viewing a catalog or accessing the shopping cart will be (a) those
   6   customers who access the national site through a geographically targeted
   7   advertisement run outside of California, or (b) existing customers of HBH USA who
   8   are emailed a promotional message that contains a link. It is possible to encode the
   9   link in such a way that the user’s state will automatically be stored in a cookie. The
  10   need to select a state is redundant when the geographic targeting of the ad identifies
  11   the customer’s location. I suggested during the September 7 meeting that Honey
  12   Baked California could also take advantage of these two options to the extent that it
  13   runs online ads geographically targeted within the State of California, or sends emails
  14   to its existing customers. This aspect of the Honey Baked USA proposal is
  15   symmetrical and mutually beneficial, as it allows both parties to take advantage of
  16   targeted Google Shopping ads and email marketing without asking users to supply
  17   information that is already known.
  18         25.     Mr. Gore indicated that the Honey Baked USA proposal, as modified
  19   based on discussions during the September 7 meeting and set forth herein (the
  20   modified Honey Baked USA proposal), was reasonable. It was my understanding
  21   that, at the conclusion of the September 7 meeting, the modified Honey Baked USA
  22   proposal satisfactorily addressed all of the technical concerns raised by Honey Baked
  23   California.
  24         26.     Mr. Gore did express concern about the timing of changes to the
  25   website, noting that the parties are nearing the extremely busy holiday shopping
  26   season.
  27

  28


       DECLARATION OF JONATHAN HOCHMAN                                               -6-
Case 8:19-cv-01528-JVS-DFM Document 41 Filed 09/16/19 Page 8 of 15 Page ID #:803


   1         27.   I assured Mr. Gore that the changes proposed in the modified Honey
   2   Baked USA proposal could be implemented during the current, non-peak season,
   3   without disrupting holiday season sales.
   4         28.   At the end of the September 7 meeting, which lasted approximately 3.5
   5   hours, Mr. Gore asked that Honey Baked USA send wireframes of the modified
   6   Honey Baked USA proposal to Honey Baked California. I sent the wireframes to
   7   Honey Baked USA’s attorneys, and it is my understanding that they forwarded the
   8   wireframes to Honey Baked California’s attorneys on September 9. A copy of those
   9   post-meeting wireframes is attached to this declaration as Exhibit B.
  10

  11         I declare under penalty of perjury that the foregoing is true and correct.
  12

  13         Executed on September 16, 2019, West Hartford, Connecticut.
  14

  15                                                       _____________________
  16                                                       Jonathan Hochman
  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28


       DECLARATION OF JONATHAN HOCHMAN                                                -7-
Case 8:19-cv-01528-JVS-DFM Document 41 Filed 09/16/19 Page 9 of 15 Page ID #:804




                       EXISTING CUSTOMERS


                                                            User Visits
                                                             Landing
             User                                             Page
                                 Redirect
             Clicks
                                   Page           OR
            Custom
                                Sets Cookie
              Link
                                                            User Visits
                                                            HBH USA
                                                             Catalog




LEGEND
     User Action


     System Action


     Decision




                                                        Hochman Decl. Exhibit A
                                                                            -8-
Case 8:19-cv-01528-JVS-DFM Document 41 Filed 09/16/19 Page 10 of 15 Page ID #:805




                     PAID ADVERTISING VISITORS


                                                             User visits
                                                              Landing
         User clicks                                           page
                                  Redirect
          ad link for
                                    page          OR
         ad targeted
                                 sets cookie
         outside CA
                                                            User visits
                                                            HBH USA
                                                             Catalog




LEGEND
     User Action


     System Action


     Decision




                                                        Hochman Decl. Exhibit A
                                                                            -9-
Case 8:19-cv-01528-JVS-DFM Document 41 Filed 09/16/19 Page 11 of 15 Page ID #:806




                           USER VISITS LANDING PAGE

   User visits                User          Has    Yes
    Landing                   clicks                                User sent to
                                           Cookie?                HBH USA Catalog
     Page                  “Shop Now”

                                                No


                                            State
                                           Selector

                                                                     Set Cookie



                     no choice made                      No
                                            CA?
                                                         user chooses any other State

                                                Yes
LEGEND
     User Action
                                         User sent to
                                        HBH California
     System Action
                                           catalog

     Decision




                                                                     Hochman Decl. Exhibit A
                                                                                       -10-
Case 8:19-cv-01528-JVS-DFM Document 41 Filed 09/16/19 Page 12 of 15 Page ID #:807




                USER VISITS HBH USA CATALOG PAGE

                   User visits
                   HBH USA           Has    Yes
                    Catalog         Cookie?
                     Page
                                         No


                                     State
                                    Selector
                                                       no choice made




                                                  No                          User views
                                     CA?                    Set Cookie
                                               some other                       page
                                               State
                                        Yes
LEGEND
     User Action


     System Action                User sent to
                                 HBH California
                                    Catalog
     Decision




                                                                  Hochman Decl. Exhibit A
                                                                                    -11-
Case 8:19-cv-01528-JVS-DFM Document 41 Filed 09/16/19 Page 13 of 15 Page ID #:808




               USER CLICKS “ADD TO CART” TO BUY
                  AN ITEM AT HBH USA CATALOG

                                                                              LEGEND
       User visits
       HBH USA                                                                       User Action
        Catalog
         Page                                                                        System Action


                                                                                     Decision

       User clicks      Has         No                  State
      “Add to Cart”    Cookie?                         Selector

                            Yes


                                                  No                no choice made   Item not
                      Add item to         Set
                                                         CA?                         added to
                         cart            Cookie
                                                                                        cart
                                                            Yes


                                                       Redirect                       Error
                                                        to HBH                       message
                                                       California




                                                                Hochman Decl. Exhibit A
                                                                                  -12-
Case 8:19-cv-01528-JVS-DFM Document 41 Filed 09/16/19 Page 14 of 15 Page ID #:809




                            USER VISITS LANDING PAGE




                                                            Note: Cookie is set for 12 months




                                                        Hochman Decl. Exhibit B
                                                                          -13-
Case 8:19-cv-01528-JVS-DFM Document 41 Filed 09/16/19 Page 15 of 15 Page ID #:810




                       USER
                       US
                       U SER
                          ER V
                             VISITS
                               ISIT
                               IS ITS H
                                      HB
                                      HBH
                                        BH USA
                                           US
                                           U SA CATALOG
                                                CA
                                                C ATA
                                                   TALO
                                                      LOG PAGE
                                                          PA
                                                          P AGE
                                                             GE




                                                              Hochman Decl. Exhibit B
                                                                                -14-
